DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to application 16/493,116 that the Applicant filed on September 11, 2019 and presented 14 claims.  Claims 1-13 were amended and claim 14 was cancelled through the preliminary amendment of September 11, 2019, and claims 1-13 remain pending in the application.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


A.  Claiming Directed to an Abstract Idea without Significantly More
Claim 1 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to abstract idea without significantly more. The claim recites a multitude of mathematical calculations that encompass mathematical concepts as one of the abstract idea groupings.  See MPEP § 2106.04(a)(2)(I): Abstract Idea Groupings – Mathematical Concepts. 
This judicial exception is not integrated into a practical application because the claim fails to recite any limitations with patentable weight that lead to a practical application, i.e., claim 1 fails “Step 2A” of the patent subject matter eligibility analysis.  See MPEP § 2106(III), Patent Subject Matter Eligibility – Summary of Analysis and Flowchart.  More specifically, claim 1 fails to recite within the body of the claim any 
Additionally, claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception, i.e., claim 1 fails “Step 2B” of the patent subject matter eligibility analysis.  See MPEP § 2106(III), Patent Subject Matter Eligibility – Summary of Analysis and Flowchart.  Claim 1 recites “a storage,” “an input device,” and “a processor,” and these elements are “well-understood, routine, conventional activities.”  See MPEP § 2106.05(d) (stating “Another consideration when determining whether a claim recites significantly more than a judicial exception is whether the additional element(s) are well-understood, routine, conventional activities previously known to the industry.”)
Notwithstanding the § 101 rejection of claim 1, the Examiner notes that claim 1 can be amended to overcome the § 101 rejection because the “generat[ion of the] signature over an input message” is being done to address the problem associated with side channel attacks.  See PG-PUB US 2020/0119918 ¶ [0062].  Thus, a practical application of increasing computer security against side channel attacks is achieved by implementing the invention as disclosed in the specification.  Accordingly, the Examiner recommends the Applicant amend claim 1 to relate within the body of the claim the claimed mathematical concepts to the generation of a signature of an input message that thereby thwarts side channel attacks.  The issue of definitively incorporating the 
	Dependent claims 2-8 similarly fail Steps 2A and 2B of the subject matter eligibility analysis for the reasons set forth for claim 1.  
Dependent claim 9 fails Steps 2A and 2B of the subject matter eligibility analysis for the reasons set forth in claim 1, but the means plus function limitation of claim 9 warrants further comment.  Claim 9 recites, “A point multiplication device as in claim 1 further configured for computing an ESDSA signature over the input message,…”  This limitation seemingly imparts a practical application to the claimed invention, but the means-plus-function format only extends to the associated structure that performs the recited functions of computing an ESDSA signature.  A different circumstance emerges if claim 9 is amended to take the form similarly employed in claims 1 and 10, e.g., “wherein the processor circuit is arranged to calculate an ESDSA signature over the input message by obtaining a first component (r=…) of the signature…”
Dependent claim 10 similarly claim fails Steps 2A and 2B of the subject matter eligibility analysis for the reasons set forth for claims 1 and 9.  Additionally, claim 10 recites a limitation “to compute a second component (s=…) of the signature,” but this fails to comprise a practical application because: 1) it relies upon the recitation of the ESDSA limitation which was not claimed in a manner to yield patent eligible subject matter; and 2) relying upon only one aspect of the digital signature process fails to produce a functional process, and thus it cannot yield a practical application in and of itself.  Amending claim 9, or more effectively claim 1, cures the issue associated with claim 10.

If the specifics on overcoming the § 101 rejection are unclear, the Applicant is encouraged to schedule an interview with the Examiner to discuss possible amendments.
B.  Claiming Directed to Non-Statutory Subject Matter 
Claim 13 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim does not fall within at least one of the four categories of patent eligible subject matter because the computer readable medium could comprise a transitory signal under the broadest reasonable interpretation of claim 13.  See MPEP § 2106.03(I) (stating “Non-limiting examples of claims that are not directed to any of the statutory categories include: … Transitory forms of signal transmission (often referred to as ‘signals per se’), such as a propagating electrical or electromagnetic signal or carrier wave”).  Here, claim 13 recites “A computer readable medium comprising transitory or non-transitory data…”  Under the broadest reasonable interpretation of claim 13, the computer readable medium can possibly comprise “transitory data,” and therefore claim 13 can encompass non-statutory subject matter.  Additionally, the specification states at ¶¶ [0029]-[0030] of PG-PUB US 2020/0119918 that “Preferably, the computer program product comprises non-transitory program code stored on a computer readable medium for performing a method according to the invention when said program product is executed on a computer,” and “Preferably, the 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 12 recites “the product of the first component of the signature,” but there is seemingly no antecedent basis for “the first component.”  Claim 12 mirrors claim 10, and claim 10 relies upon claim 9 that introduced “a first component of the signature.”  This § 112(b) rejection can be overcome by adding an additional claim so that claims 11 and 12 mirror claims 9 and 10, or by otherwise amending claim 12 to resolve the issue of the “first component” not possessing an antecedent basis.
Citation to Pertinent Prior Art References
The closest prior art references identified by the Examiner are “Parkinson” (US 9,584,320), “Hakuta” (US 2009/0199010), “Chase” (US 2017/0163421), “Lee” (US 2011/0055585), “Brown” (US 9,455,832), “Spalka” (US 2011/0154044), “Bos” (US Parkinson discloses a communication system possessing a blinding function for use with an elliptic curve cryptography algorithm in order to prevent or limit side channel attacks.  Hakuta discloses a signature system for a video generation device that employs a series of successive hashes within a signature processing unit.  Chase discloses and the use of a randomization value to blind a message within a standardized signature scheme, such as RSA, DSA, and ECDSA.  Lee discloses a security communications system that relies upon the encryption of a hash and hash iteration.  Brown discloses a messaging system that employs elliptic curve cryptography and the hashing of a combination of the visible message and signature components.  Spalka discloses a messaging system that uses elliptic curve cryptography and creates a public key through the generation of a random number and the successive use of hashing.  Fenton discloses a system for pairing devices that uses a salted blind verifier in association with an elliptic curve digital signature algorithm.  Bos discloses a method for generating an elliptic curve cryptographic key pair that relies upon hashing a message. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to D'ARCY WINSTON STRAUB whose telephone number is (303)297-4405.  The examiner can normally be reached on Monday-Friday 9:00-5:00 Mountain Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ASHOKKUMAR B PATEL can be reached on (571)272-3972.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/D'Arcy Winston Straub/Examiner, Art Unit 2491                                                                                                                                                                                                        
/DANIEL B POTRATZ/Primary Examiner, Art Unit 2491